DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to the paper filed November 10, 2020.  Claims 30 and 32 have been amended.  Claim 36 has been cancelled.  Claim 45 is newly added.  Claims 30-32, 34-35, 37-38, and 45 are currently pending and under examination.
	
This application is a continuation of U.S. Application No. 14/698763, filed April 28, 2015, now U.S. Patent No. 10,137,224, which is a continuation of U.S. Application No. 14/423171, filed March 17, 2012, now U.S. Patent No. 9,044,430, which claims priority to Provisional Application No. 61/454367, filed March 18, 2011.


Terminal Disclaimer

The terminal disclaimer filed on November 10, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,137,224 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawal of Rejections:

	The rejection of claims 30-32 and 34-38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.

The rejection of claims 30 and 34 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harmon et al., is withdrawn.
The rejection of claims 30-32 and 34-38 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,137,224 only, is withdrawn.

Maintenance/Modification of Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-32, 34-35, 37-38, and 45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claims recite a composition comprising dissociated and then dried stem or progenitor cells, the cells containing less than 50% viable cells, the composition having tissue healing activity, and wherein the plurality of stem or progenitor cells has intact cell membranes. This judicial exception is not integrated into a practical application because a composition comprising only cells with their inherent capabilities and structure is claimed. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a composition comprising only cells with their inherent capabilities and structure is claimed.

With regard to Step 1, the composition as claimed in claims 30-32, 34-35, 37-38, and 45 is a composition of matter.  
With regard to Step 2A, prong one, claim 30 encompasses a composition comprising dissociated and then dried stem or progenitor cells, the cells containing less than 50% viable cells, the composition having tissue healing activity, and wherein the plurality of stem or progenitor cells has intact cell membranes.  The plurality of stem or progenitor cells can be from rats or humans (Specification, Para. 72-73).  Thus the cells are natural cells that have been dissociated and then dried.  Dissociation, which is simply separating the cells from each other, does not alter the natural structure of the stem or progenitor cells.  Additionally, drying, such as air drying, does not alter the natural structure of the stem or progenitor cells.  As such, the invention is deemed to encompass natural cells, which are a natural product.
With regard to Step 2A, prong two, claim 30 does not recite any elements present in the composition in addition to the plurality of dissociated and then dried stem or progenitor cells and their inherent capabilities and structure.  Recitation of the order of dissociation and then drying does not provide for a change in structure.  As such, there is no additional element in claim 30 that applies or uses the judicial exception in some other meaningful way such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
With regard to Step 2B, claim 30 does not recite any elements in addition to the plurality of dissociated and then dried stem or progenitor cells and their inherent capabilities and structure.  As such, the claim does not recite additional elements that alone or together amount to significantly more than the judicial exception itself.  

With regard to dependent claim 34, this claim recites a method of method of drying the cells, however spray-drying does not alter the natural structure of the cells.
With regard to dependent claims 37 and 38, it is noted that these claims recite that the cells are xenogeneic or allogeneic to a recipient, which does not alter the natural structure of the cells.
With regard to dependent claim 45, this claim recites that the plurality of stem or progenitor cells are further treated to remove undesired cells or molecules, however removing undesired cells or molecules does not alter the natural structure of the stem or progenitor cells.
Claim 35 is included in this rejection only as it depends from above rejected claim 30.  
Therefore, for the forgoing reasons claims 30-32 and 34-38 are not deemed to encompass patent eligible subject matter under 35 USC §101.

Response to Arguments

	Applicant urges that the limitation of dissociating and then drying the stem or progenitor cells renders these cells non-naturally occurring, as the cells are not physically dissociated by air drying.
	Applicant’s arguments have been fully considered, but have not been found persuasive.
As noted above, dissociation, which is simply separating the cells from each other, does not alter the natural structure of the stem or progenitor cells.  Additionally, drying, such as air drying, does not alter the natural structure of the stem or progenitor cells.  Recitation of the order 
To overcome this rejection, it is suggested that the limitations of claim 35 be included in independent claim 30.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-32, 34-35, 37-38, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,044,430.  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a composition comprising a plurality of dissociated and dried stem or progenitor cells dissociated from surrounding tissue, where the viability of the plurality of stem or progenitor cells is less than 50%, less than 30%, and no viable stem cells, and wherein the composition has tissue healing activity; the composition is xenogeneic or allogeneic to a recipient; wherein the plurality of stem or progenitors are dried or lyophilized; and wherein the stem or progenitor cells have been treated to remove undesired cells or molecules (Present claims 30-32, 34-35, 37-38, 45; Cited Patent claims 1-9).

Response to Arguments

	Applicant urges that a Terminal Disclaimer was filed for Patent Nos. 9,044,430 and 10,137,224, thus this rejection should be withdrawn.
	Applicant’s arguments have been found persuasive with regard to Patent No. 10,137,224, but not for Patent No. 9,044,430. 
	It is noted that while a TD was filed on November 10, 2020 for Patent No. 10,137,224, Patent No. 9,044,430 was not included on this TD.  

New Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 30-32, 34-35, 37-38, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanias et al. (IDS; WO 2007/015252, Published 2007).
With regard to claims 30 and 35, Kanias et al. teach a composition for cell therapy, including a preserved stem cell preparation, where a portion of the stem cells are viable.  The stem cells are dissociated (p. 17, Line 9-14), and can then be preserved by lyophilization (p. 18, 
While Kanias et al. teach that viability includes stem cells that have at least 50% viability (p. 15, line 23-25), and not specifically less than 50% viable cells, it would have been obvious to one of ordinary skill in the art that there is no need to have an entire stem cell population be viable to provide a composition having tissue healing activity.  As it is more difficult and expensive to provide a higher level of viable stem cells for the composition, one would have been motivated from the teachings of Kanias et al. to determine a lower limit of acceptable viability, based on the teaching of at least 50% viability, which still provides for desired tissue healing activity.  Doing so would have been routine for an ordinary artisan, and would have improved the composition by making its production less difficult and less expensive.  As such, Kanias et al. is deemed to render obvious a stem cell viability of less than 50%, such as for example, 49% cell viability.  
With regard to claim 34, while Kanias et al. teach that the stem cells are dried, including by lyophilization (p. 18, line 9-11), Kanias et al. do not specifically teach that drying is spray drying.  However, it would have been obvious to one of ordinary skill in the art to dry the stem cells by spray drying, as drying using spraying is a method of drying that would similarly be capable of providing a dried and preserved composition.  Additionally, it is noted that the claims are drawn to a composition and not to a method of making the composition.  As such, the stem cells in the composition as taught by Kanias et al. would be capable of being dried via spray drying.
claims 37 and 38, Kanias et al. teach that the stem cells can be xenogeneic or allogeneic to the recipient (p. 4, Line 1-2).  
	With regard to claim 45, Kanias et al. teach that colonies demonstrating undifferentiated morphology are individually selected by micropipette from all surrounding cells (p. 17, Line 11-13), which indicates that the stem cells are further treated to remove undesired cells.  
Claims 31 and 32 are included in this rejection as these claims depend from above rejected claim 30.

Conclusion
	No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653